Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 9th day of January
2015 and effective February 23, 2015 (the “Effective Date”), by and between
Unilife Corporation (“Unilife”) and David C. Hastings (“Hastings”). The term
“Unilife” shall include its subsidiaries, affiliates, assigns and successors in
interest under Sections 7, 8, and 13.

WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying advanced drug delivery systems;

WHEREAS, Unilife desires to employ Hastings as Senior Vice President and Chief
Financial Officer; and

WHEREAS, Unilife and Hastings wish to enter into this employment agreement to
set forth the terms of Hastings’ employment relationship with Unilife.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

1. Term. This agreement shall be effective on the Effective Date and shall be
for a multi-year term commencing on such Effective Date and expiring on
December 31, 2018. This agreement will automatically renew for one-year periods
annually thereafter, unless either party gives the other party thirty (30) days
written notice in advance of the relevant expiration date of its intention not
to renew the agreement. Upon expiration or earlier termination of this
employment relationship, the parties will be relieved of their duties and
obligations under this agreement, except that the rights and obligations of
Unilife under Section 6 below shall remain in full force and effect until all
appropriate payments have been made to Hastings and the rights and obligations
of Hastings set forth in Sections 7 and 8 below shall remain in full force and
effect and shall survive the expiration or termination of this agreement,
regardless of the reason(s) for termination.

2. Position and Duties.

(a) Unilife will employ Hastings as Senior Vice President and Chief Financial
Officer and Hastings agrees to serve in such capacity for Unilife with
responsibility for Unilife’s financial affairs and such other duties as are
assigned to him by the Chief Executive Officer (“CEO”) of Unilife, and shall
have vested in him the authority and duties typically held by an employee in
such position. Hastings shall report to the CEO with respect to the performance
of these duties and shall be a member of the Executive Team. In the performance
of these duties, Hastings shall devote his knowledge, skill, attention, energies
and all of his business time, and shall comply with all of Unilife’s policies,
rules, and procedures, as they may be amended from time to time. Hastings shall
not engage in any endeavor that would conflict with the rendition of his
services to Unilife, either directly or indirectly, without the prior written
consent of Unilife’s CEO; provided, however, Hastings may participate in civic,
charitable, educational, industry and professional organizations, to the extent
that such participation does not unreasonably interfere with the performance of
his duties hereunder; and Hastings may also serve on corporate boards and
committees, but only with the prior written consent of Unilife’s CEO.

 

Page 1 of 13



--------------------------------------------------------------------------------

(b) Notwithstanding the responsibilities and duties contained in Section 2(a)
above, Hastings acknowledges that all material decisions relating to the
management of Unilife’s business will be made by the CEO or the Board of
Directors of Unilife. In addition, any decisions which have the capacity to
affect significantly the financial standing of Unilife must be referred to the
CEO or Board of Directors of Unilife who will have ultimate control in respect
of these matters.

3. Compensation.

(a) Base Salary. Hastings shall be paid an annual base salary of Three Hundred
Eighty Thousand Dollars ($380,000) payable in accordance with Unilife’s standard
payroll practices. Hastings’ base salary will be subject to the customary
withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee. At the discretion of the
Compensation Committee of the Board of Directors of Unilife (the “Compensation
Committee”), Hastings shall be eligible for increases in base salary. Further,
Unilife will not reduce Hastings’ base salary to less than what is agreed to
herein.

(b) Bonus. Hastings shall be eligible to participate in Unilife’s Incentive
Bonus Plan in amounts and percentages as determined by Unilife’s Compensation
Committee. The target cash bonus amount for such bonus will be fifty percent
(50%) of base salary. Bonuses are subject to achievement of such goals and
objectives as the Compensation Committee determines in a set of Key Performance
Indicators. Any bonus payable for a fiscal or calendar year shall be paid in a
lump-sum payment no later than the date that is two and one-half months after
the close of the relevant fiscal or calendar year. Hastings’ bonuses will be
subject to the customary withholding and employment taxes, as required by law,
with respect to compensation paid by an employer to an employee.

4. Benefits.

(a) Benefits Generally Available to Unilife Employees. Hastings shall be
eligible to participate in Unilife’s benefits programs (including any equity
incentive plan of Unilife or its affiliates), as they may change from time to
time. The benefits provided to Hastings will be the same as the benefits
provided to other similarly situated Unilife employees, and may be changed upon
expiration or other termination of the current benefits contracts. For further
information, Hastings should review any applicable benefit plan documents, which
will govern the terms of the benefits.

(b) Vacation. Hastings shall also receive four (4) weeks of paid vacation per
calendar year. Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife’s policy for similarly situated
employees or at the CEO’s discretion.

(c) Equity Plans. Any stock options and other stock-based awards that Hastings
may receive from Unilife shall be governed by the applicable, underlying award
agreement and the terms of the 2009 Stock Incentive Plan or any successor plan
under which the award is granted.

(d) Expenses. Unilife shall reimburse Hastings for all reasonable and necessary
expenses incurred by him in carrying out his duties under this agreement in
accordance with Unilife’s business expense policies, including without
limitation, requirements with respect to reporting, documentation and payment of
such expenses. All such expenses shall be paid promptly after submission in
accordance with Unilife’s polices, but no later than December 31st of the
calendar year following the year in which such expenses were incurred.

(e) Automobile. Unilife shall provide Hastings with the use of a company-owned
or leased automobile and, subject to Section 15(f), shall reimburse Hastings for
the reasonable costs associated with maintaining and operating such automobile.

 

Page 2 of 13



--------------------------------------------------------------------------------

5. Indemnification. Unilife agrees to provide Hastings with indemnification
equivalent to that provided to other members of senior management and insurance
coverage pursuant to Unilife’s Directors and Officers insurance policies, as
amended from time to time.

6. Termination and Pay upon Termination.

(a) General Rule. In the event that (1) Unilife terminates this agreement and
Hastings’ employment without Cause (as defined herein), including employment
termination due to Unilife’s election not to renew this agreement where Hastings
was willing and able to continue performing services under the terms of this
agreement, or (2) Hastings terminates this agreement and Hastings’ employment
for Good Reason (as defined herein), Unilife will pay Hastings the severance
benefits provided in subparagraphs (i) through (iv) of this Section 6(a).

(i) his base salary, at the rate in effect immediately before the date that
Hastings’ employment terminates, for twelve (12) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Hastings’ employment terminates and the General
Release provided for in Section 9 of this agreement becomes irrevocable;

(ii) provided that Hastings is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Hastings’
COBRA health, vision and dental care continuation coverage premiums (for himself
and his eligible dependents) for twelve (12) months, commencing on the first of
the month immediately after the month which includes the date that Hastings’
employment terminates and the General Release provided for in Section 9 of this
agreement becomes irrevocable;

(iii) payment of an amount, equal to the greater of the amount of the bonus, if
any, earned by and paid to Hastings for the last completed bonus year prior to
the year in which his employment terminates or the target bonus for which
Hastings was eligible to earn in the bonus year in which his employment is
terminated, which will be payable in equal installments over a twelve (12) month
period, in accordance with Unilife’s standard payroll practices then in effect,
commencing on the fifteenth (15th) day after the date that Hastings’ employment
terminates and the General Release provided for in Section 9 of this Agreement
becomes irrevocable; and

(iv) notwithstanding anything to the contrary, all of Hastings’ outstanding and
unvested options and other stock-based awards shall vest immediately upon such
termination of employment.

In the event that Hastings terminates this agreement other than for Good Reason,
including Hastings’ election not to renew the agreement, Hastings shall not
receive any compensation or benefits from the time that he ceases to devote full
time and attention to Unilife’s business, except such compensation as was earned
prior to that date, including, but not limited to unused vacation and vested
equity grants. In addition, Hastings agrees to provide Unilife with thirty
(30) days advance written notice of his intent to terminate his employment other
than for Good Reason, whether during the initial term or any renewal thereof.
Upon termination of this agreement, the parties will be relieved of their duties
and obligations, except that the rights and obligations of Unilife under this
Section 6(a) shall remain in full force and effect until all appropriate
payments have been made to Hastings, if applicable, and the rights and
obligations of Hastings set forth in Sections 7 and 8 below shall remain in full
force and effect and shall survive the expiration or termination of this
agreement, regardless of the reason(s) for termination. Upon termination of this
agreement, Hastings shall not have any further contact with any customers of
Unilife on behalf of a competing entity until the expiration of the conditions
of Section 8 of this agreement.

 

Page 3 of 13



--------------------------------------------------------------------------------

(b) Termination Following a Change in Control.

(i) Termination Pay. Notwithstanding paragraph (a) immediately above, in the
event that (1) Unilife terminates this agreement and Hastings’ employment
without Cause, including employment termination due to Unilife’s election not to
renew this agreement where Hastings was willing and able to continue performing
services under the terms of this agreement, or (2) Hastings terminates this
agreement and Hastings’ employment for Good Reason, in either case coincident
with or within twelve months after a Change in Control as defined in
subparagraph (iii) immediately below, then Unilife, in lieu of and not in
duplication of the severance compensation provided for in paragraph
(a) immediately above, shall pay Hastings:

(A) his base salary, at the rate in effect immediately before the date that
Hastings’ employment terminates, for eighteen (18) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Hastings’ employment terminates and the General
Release provided for in Section 9 of this agreement becomes irrevocable,

(B) provided that Hastings is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Hastings’
COBRA health, vision and dental care continuation coverage premiums (for himself
and his eligible dependents) for eighteen (18) months, commencing on with the
first of the month immediately after the month which includes the date that
Hastings’ employment terminates and the General Release provided for in
Section 9 of this agreement becomes irrevocable,

(C) payment of a lump-sum amount, equal to the greater of the amount of the
bonus, if any, earned by and paid to Hastings for the last completed bonus year
prior to the year in which his employment terminates or the target bonus for
which Hastings was eligible to earn in the bonus year in which his employment is
terminated, which will be payable on the fifteenth (15th) day after the date
that Hastings’ employment terminates and the General Release provided for in
Section 9 of this agreement becomes irrevocable, and

(D) notwithstanding anything to the contrary, all of Hastings’ outstanding and
unvested options and other stock-based awards shall vest immediately upon a
Change in Control.

 

Page 4 of 13



--------------------------------------------------------------------------------

(ii) Definition of “Cause”. “Cause” will mean any one or more of the following:

(A) material neglect of assigned duties, willful misconduct in connection with
the performance of duties, or refusal to perform assigned duties (other than by
reason of disability) which continues uncured for thirty (30) days following
receipt of written notice of such deficiency from the CEO, specifying the scope
and nature of the deficiency;

(B) engaging in any act of dishonesty, any act of moral turpitude, any illegal
conduct or committing a crime that causes material harm to Unilife or its
reputation;

(C) being barred from working in a Food and Drug Administration (“FDA”)
regulated industry by the FDA or otherwise being sanctioned by the FDA or any
similar international body;

(D) breaching, in any material respect, the terms of any agreement with Unilife;
or

(E) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of the CEO.

Any determination of “Cause” as used herein will be made in good faith by the
CEO.

(iii) Definition of “Change in Control”. “Change in Control” means a: (i) Change
in Ownership of Unilife Corporation, (ii) Change in Effective Control of Unilife
Corporation, or a (iii) Change in the Ownership of Assets of Unilife
Corporation, all as described herein and construed in accordance with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation. However, if any one Person is, or Persons Acting as a Group
are, considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the capital stock of Unilife Corporation, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Unilife Corporation or to
cause a Change in Effective Control of Unilife Corporation. An increase in the
percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which Unilife Corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.

 

Page 5 of 13



--------------------------------------------------------------------------------

(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.

(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on the date of
the most recent acquisition by such Person or Persons), assets (including
tangible/real property and intangible property (such as goodwill)) from Unilife
Corporation the total gross fair market value of which is more than fifty
percent (50%) of the total gross fair market value of all of the assets of
Unilife Corporation immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of Unilife
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

(D) The following rules of construction apply in interpreting the definition of
Change in Control:

(I) A Person means any individual, entity or group within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended, other than employee benefit plans sponsored or maintained by Unilife
Corporation and by entities controlled by Unilife Corporation or an underwriter
of the capital stock of Unilife Corporation in a registered public offering.

(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(III) For purposes of this Section 6(b), fair market value shall be determined
in accordance with Code Section 409A.

(IV) A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Unilife
Corporation.

 

Page 6 of 13



--------------------------------------------------------------------------------

(E) For purposes of this Section 6(b), Code section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

(iv) Definition of “Good Reason”. “Good Reason” means any one or more of the
following:

(A) a material, adverse change in title, authority or duties (including the
assignment of duties materially inconsistent with Hastings’ position);

(B) a reduction in Hastings’ base salary;

(C) a material breach of this agreement by Unilife; or

(D) the occurrence of the later of: (I) a termination of Alan D. Shortall’s
service as Chairman of the Board of Directors of Unilife by Unilife for any
reason or (II) a termination of Alan D. Shortall’s employment as the CEO of
Unilife by Unilife for any reason, provided that both (I) and (II) must occur
for Good Reason to arise.

However, none of the foregoing events or conditions will constitute Good Reason
unless Hastings provides Unilife with written notice of the event or condition
constituting Good Reason within 90 days following the occurrence thereof,
Unilife does not reverse or otherwise cure the event or condition within 30 days
of receiving such notice, and Hastings resigns his employment within 180 days
following the expiration of the applicable cure period.

7. Confidential Information.

(a) Hastings acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers. In the course of Hastings’ work with Unilife, Hastings will become
aware of and familiar with secret and confidential information of Unilife
relating to its customers, clients, vendors and suppliers, and its internal
business operations. Secret and confidential information includes, but is not
limited to, Unilife’s business plans, customer lists, customer data, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, financial
statements, financial data, acquisition and divestiture plans, and any other
trade secrets or confidential or proprietary information, documents, reports,
plans, or data, of or about Unilife that is not already available to the public
or was known to Hastings prior to his employment with Unilife.

(b) Hastings agrees that he will not, without the written consent of Unilife,
during the term of this agreement or thereafter, disclose or make any use of
secret and confidential information, except as may be required in the
performance of his duties under Section 2 of this agreement. Hastings agrees
that, following the termination of his employment with Unilife for any reason,
he will never use secret and confidential information to compete with Unilife in
any

 

Page 7 of 13



--------------------------------------------------------------------------------

manner, and he will never disclose any secret and confidential information to
any other business or individual, unless such secret or confidential information
is: (i) publicly known through no breach of the provisions of this Section 7 by
either party, (ii) lawfully disclosed by a third party, or (iii) disclosed
pursuant to legal requirement or court order. In no event shall any disclosure
made to investment banking firms or private equity firms at the request of
Unilife and as part of Hastings’ duties ever be considered a violation of this
Section 7.

(c) Upon termination of this agreement, Hastings shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.

8. Agreement Not To Compete.

(a) In consideration for employment by Unilife and the benefits of this
agreement, Hastings agrees to be bound by the covenant not to compete as set
forth in Section 8 of this agreement below; provided however, this non-compete
covenant will extend for a period of two (2) years post-employment, if Hastings
resigns his employment with Unilife without Good Reason or if Unilife terminates
Hastings’ employment for Cause, and provided further that this non-compete
covenant will extend for a period of one (1) year post-employment if Hastings’
employment with Unilife is terminated by Unilife for any reason, other than
Cause or if Hastings’ employment with Unilife is terminated by Hastings for Good
Reason.

(b) Hastings agrees that during the term of his employment he will not, directly
or indirectly:

(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in direct competition with the activities of Unilife, as of the
date of the termination of this agreement.

(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Unilife, or induce, offer, assist, encourage, or
suggest that any Unilife employee terminate his or her employment with Unilife,
or accept employment with any other business or enterprise.

(c) In the event that Hastings commits any breach of Section 8(b) above,
Hastings acknowledges that Unilife would suffer substantial and irreparable harm
and damages. Accordingly, Hastings hereby agrees that in such event, Unilife
shall be entitled to temporary and/or permanent injunctive relief, without the
necessity of proving damage, to enforce the provisions of this Section, all
without prejudice to any and all other remedies that Unilife may have at law or
in equity and that Unilife may elect or invoke. Hastings agrees that if any of
the provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.

 

Page 8 of 13



--------------------------------------------------------------------------------

(d) Hastings expressly acknowledges and agrees that the restrictive covenants
set forth in Sections 7 and 8 above are absolutely necessary to protect the
legitimate business interests of Unilife, because he is employed in a position
of trust and confidence and is provided with extensive access to Unilife’s most
confidential and proprietary trade secrets, and has significant involvement in
important business relationships, which constitute the goodwill of Unilife.
Hastings further agrees and acknowledges that these restrictive covenants are
reasonable, will not restrict him from earning a livelihood following the
termination of employment, and are intended by the parties to be enforceable
following termination of employment for any reason.

(e) In the event that Unilife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Sections 7 or 8 of this agreement and
Hastings is found by a court to have breached any of these provisions, Hastings
agrees to reimburse Unilife for any and all expenses, including attorneys’ fees
and court costs, incurred by it in enforcing the terms of these Sections of the
agreement.

9. General Release. As a condition of receiving the severance compensation and
benefits described in Section 6, Unilife and Hastings will execute a mutual
general release of claims (which is in a form acceptable to Unilife); provided
that, to the extent that any claim that Unilife may have against Hastings would
not be covered under the D&O insurance of Unilife, then Unilife would not
release such claim under the mutual release. Such general release would not
include rights to previously vested options or claims for any compensation or
benefits earned (including, without limitation, unused vacation), or
reimbursement of expenses incurred, through the date of termination. Such
release must be agreed to, executed and irrevocable no later than 30 days
following Hastings’ termination date.

10. Dispute Resolution. Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Montgomery County,
Pennsylvania by one arbitrator (who is mutually acceptable to both parties as
well as licensed to practice law in the Commonwealth of Pennsylvania) in
accordance with the rules of employment arbitration then followed by the
American Arbitration Association or any successor to the functions thereof. The
arbitrator shall apply Pennsylvania law in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive for both Hastings and Unilife (and its affiliates), and there
shall be no appeal there from other than causes of appeal allowed by the Federal
Arbitration Act. Unilife shall bear all costs of the arbitrator in any action
brought under this agreement. The arbitrator shall have the power to award
attorney’s fees and arbitration costs to the prevailing party, if the award of
attorney’s fees and litigation costs would be permitted by a court. The parties
hereto agree that any action to compel arbitration may be brought in the
appropriate Pennsylvania state or federal court, and in connection with such
action to compel, the laws of the Commonwealth of Pennsylvania and the Federal
Arbitration Act shall control. Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies, which may be necessary to effectuate
such decision or award. The parties hereto hereby consent to the jurisdiction of
the arbitrator and of such court and waive any objection to the jurisdiction of
such arbitrator and court.

11. Non-waiver. A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.

 

Page 9 of 13



--------------------------------------------------------------------------------

12. Assignment. This agreement is personal and may not be assigned by Hastings.
Any assignment of this agreement between Unilife (or its successor) and its
affiliates (and their successors) shall not constitute a termination of
Hastings’ employment hereunder. This agreement (including the Restrictive
Covenants set forth in Sections 7 and 8) shall inure to the benefit of and be
binding upon any successor to Unilife. The parties specifically understand and
agree that the non-compete provisions of Section 8 will inure to the benefit of
a successor and that Hastings will remain bound by these provisions in the event
of a sale or corporate reorganization of Unilife.

13. Severability. Each provision of this agreement is severable and distinct
from, and independent of, every other provision hereof. If one provision hereof
is declared void, the remaining provisions shall remain in effect. Any provision
of this agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Entire Agreement. This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Hastings’ employment, whether oral or written; provided, however,
that Hastings’ equity grants shall be governed by the equity grant documents;
provided further, that any stock options or other stock-based awards provided to
Hastings shall be governed by Unilife’s stock incentive plans as they are
amended from time to time, except as provided herein. The parties acknowledge,
in entering into this agreement that they have not relied upon any promise or
inducement not specifically set forth herein. Any changes to this agreement must
be in writing and signed by both parties.

15. Section 409A.

(a) This agreement is intended to comply with, or otherwise be exempt from, Code
section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall be required to interpret the terms of this agreement as
necessary to comply with the requirements of Code section 409A.

(b) Unilife shall undertake to administer, interpret, and construe this
agreement in a manner that does not result in the imposition on Hastings of any
additional tax, penalty, or interest under Code section 409A.

(c) Unilife and Hastings agree that they will execute any and all amendments to
this agreement permitted under applicable law as they mutually agree in good
faith may be necessary to ensure compliance with the distribution provisions of
Code section 409A or as otherwise needed to ensure that this agreement complies
with that section.

(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Hastings under this agreement. Unilife
shall not be liable to Hastings for any payment made under this agreement that
is determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.

 

Page 10 of 13



--------------------------------------------------------------------------------

(e) For purposes of Code section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.

(f) With respect to any reimbursement of future expenses of, or any provision of
in-kind benefits to, Hastings, as specified under this agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Code section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. Any tax gross-up payment shall be made by no
later than the end of the calendar year following the year in which Hastings
remits the taxes.

(g) “Termination of employment,” “resignation,” or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code section 409A,
Hastings’ “separation from service” as defined in that section.

(h) If a payment obligation under this agreement arises on account of Hastings’
separation from service while Hastings is a “specified employee” (as defined
under Code section 409A and determined in good faith by the Unilife), any
payment of “deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Hastings’ estate
following his death.

(i) To the extent that under the terms of the agreement the execution of a
general release of claims is a condition to Hastings receiving severance or
other benefits under the agreement, the Company will provide Hastings with the
form of release agreement within seven days after Hastings’ separation from
service. To be entitled to the severance or other benefits, Hastings must
execute and deliver to the Company the release agreement on or before the last
day of the minimum required waiver consideration period provided under the Age
Discrimination in Employment Act or other applicable law or such other date as
may be specified in the release agreement. If Hastings timely delivers an
executed release agreement to the Company, and Hastings does not revoke the
release agreement during the minimum revocation period required under applicable
law, if any, the severance or other benefits shall be paid or commence being
paid, as applicable, on or after the date on which the release agreement becomes
effective as specified in the agreement. If, however, the period during which
Hastings has discretion to execute or revoke the release agreement straddles two
calendar years, no such payment shall be made or benefit provided earlier than
the first day of the second such calendar year, regardless of within which
calendar year Hastings actually delivers the executed release agreement to the
Company. Consistent with Section 409A, Hastings may not, directly or indirectly,
designate the calendar year of payment.

 

Page 11 of 13



--------------------------------------------------------------------------------

16. Excise Tax on Parachute Payments. Hastings shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999. Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Hastings, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of such payments and benefits (each such payment or benefit, a “Payment”)
payable to Hastings shall be reduced to the aggregate amount of Payments that
may be made to Hastings without incurring an Excise Tax in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the net after-tax benefit of the Payments retained by Hastings (after
giving effect to such reduction) is equal to or greater than the net after-tax
benefit (after giving effect to the Excise Tax) of the Payments to Hastings
without any such reduction. If the Firm (as defined below) determines that a
reduction is required by this Section 16, then such reduction shall be made in
the following order: (i) first, any future cash payments (if any) shall be
reduced (if necessary, to zero); (ii) second, any current cash payments shall be
reduced (if necessary, to zero); (iii) third, all non-cash payments (other than
equity or equity derivative related payments) shall be reduced (if necessary, to
zero); and (iv) fourth, all equity or equity derivative payments shall be
reduced.

For purposes of this Section 16, “net after-tax benefit” shall mean (i) the
total of all Payments which Hastings receives or is then entitled to receive
from Unilife, less (ii) the amount of all federal, state, local and foreign
income taxes payable with respect to such Payment calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
Hastings (based on the rate in effect for such year as set forth in the Code or
other applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the “Firm”) selected by Unilife and
reasonably acceptable to Hastings (which may be, but will not be required to be,
Unilife’s independent auditors). The Firm shall submit its determination and
detailed supporting calculations to both Hastings and Unilife within fifteen
(15) days after receipt of a notice from either Unilife or Hastings that
Hastings may receive Payments If the Firm determines that none of the Total
Payments, after taking into account any reduction required by this Section 16,
constitutes a “parachute payment” within the meaning of Code section 280G, it
will, at the same time as it makes such determination, furnish Hastings and
Unilife an opinion that Hastings has substantial authority not to report any
excise tax under Code section 4999 on his federal income tax return.

Hastings and Unilife shall each provide the Firm access to and copies of any
books, records, and documents in the possession of Hastings or Unilife, as the
case may be, reasonably requested by the Firm, and otherwise cooperate with the
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 16. The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 16 shall be borne by Unilife.

 

Page 12 of 13



--------------------------------------------------------------------------------

17. Counterparts. This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

18. Interpretation. The captions and headings of this agreement are not part of
the provisions hereof and shall have no force or effect.

19. Notices. Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Hastings
at the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife’s CEO at Unilife’s principal executive offices.

20. Governing Law. The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.

21. Representations and Warranties. Hastings represents and warrants to Unilife
that he is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Hastings’ acceptance of employment or the performance
of all duties and services hereunder to the fullest extent of Hastings’ ability
and knowledge, except for the duty of confidentiality owed to former employers.
If Hastings has misrepresented the representation and warranty provided herein,
then Hastings would be liable to Unilife for all damages incurred as a
consequence thereof, including attorney’s fees and costs of court.

IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement as of the date first above written.

 

UNILIFE CORPORATION:     David C. Hastings: By:  

/s/ Alan D. Shortall

   

/s/ David C. Hastings

  Alan D. Shortall       Chief Executive Officer    

 

Page 13 of 13